Opinion by
Mb. Justice Mitchell,
There was evidence of negligence on the part of the defendant in running the freight train into the crowd at the station, in the insufficiency of the number of cars and keeping some of them locked, and perhaps also in having too few guards or employees to handle so large a number of expected passengers. On this point, therefore, the case had to go to the jury.
A more serious question is presented in regard to the contributory negligence of the plaintiff. At the time he was injured he was where he had no right to be. Passengers are bound to enter the train at the appropriate place, usually indicated by the platform, and to remain in the waiting room of the station or on the platform, according to the circumstances, until the train is ready: Flanagan v. Phila., etc., R. R. Co., 181 Pa. 237. Cases in which an intending passenger is justified in leaving the platform and crossing tracks, as in Kohler v. Penna. R. R. Co., 135 Pa. 346, are exceptional. When the train in the present case approached the station, there was a large crowd *89of excursionists waiting, and several hundred of the more impatient of them rushed across the track in order to get in the cars quicker or more certainly from the uncrowded side. The plaintiff was among them and was injured while trying to get on from that side. If he went there voluntarily, he was guilty of contributory negligence as a matter of law, and could not be allowed to recover. But he testified that he did not go there of his own will, that he and his wife had “at first stood on the platform under the shed, and the immense crowd came and crowded us forward, and we were crowded over as far as the second track. At that time there was someone coming along, I don’t know who, that parted the crowd to make room for the excursion train, and we were shoved over on the third track.” How long he was there before the freight train that caused the accident arrived, what opportunities he had to get into a safer place, and what variation of the circumstances may be shown by the other testimony are not material now, for on the plaintiff’s account, above quoted, his responsibility for contributory negligence as matter of law in being on the wrong side of the train, ceased, and it became a question for the jury. For this reason the learned judge refused to give a binding direction for a verdict for defendant, and left the whole matter to the jury with explicit instruction both in his general charge and in his answers to the points to find for defendant if the plaintiff was in any degree negligent himself.
Appellant cites Ellinger v. Phila., etc., R. R. Co., 153 Pa. 213, and other cases to show that a railroad company is not liable for rudeness or disorder among passengers to each other. But these cases are not applicable. The conduct of the crowd here was not treated as evidence to charge the defendant but to relieve the plaintiff from what otherwise would have been conclusive evidence of contributory negligence.
It is scarcely necessary to repeat that the power of this court under the act of 1891 to supervise verdicts as to their amounts is exceptional and only to be exercised in very gross cases. The verdict in this case was large, and the court below reduced it about one third. It is still large, but we see nothing to induce us to suppose that his discretion was not wisely used and entirely adequate to the requirements of justice.
Judgment affirmed.